Citation Nr: 0401143	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-02 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased evaluation of a gunshot wound 
perforating the abdomen and left lumbar region with 
laparotomy, rated as injury to muscle group XIX, currently 
evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from September 1941 to 
February 1946.  He was in a no casualty status from October 
1942 to April 1945.  He was a prisoner of war (POW) in April 
1942.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

A gunshot wound injury to MG XIX is manifested by a through 
and through wound.  The wound is no more than moderate.  


CONCLUSION OF LAW

Residuals of a gunshot wound perforating the abdomen and left 
lumbar region with laparotomy, rated as injury to Muscle 
Group XIX, are no more than 10 percent disabling.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.55, 4.56, 4.73, 
Diagnostic Code 5319 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reflect that the veteran sustained a 
bullet wound to the left abdomen in January 1942.  On VA 
examination in October 1949, the veteran complained of pain 
in the site of the gunshot wound.  The report of examination 
indicates that he was he was shot during the battle of 
Abucay, Bataan.  He was treated in the Army Hospital at 
Limay, Bataan and released on March 30, 1942.  The veteran 
complained that since the operation, he had pain in the site 
of the operation on exertion.  He related that the area 
became itchy and developed scariation at the distal end of 
the scar.  No nausea, vomiting or abdominal pain were noted 
to have developed, and bowel movements were noted to have 
been regular.  

On examination, one inch to the left of the umbilicus, 
starting at the level of the crest of the ileum, there was a 
vertical, post operative laparotomy scar measuring 5" x 1/2."  
It was ragged, irregular, adherent, slightly tender, and 
slightly depressed.  Three inches lateral to the preceding 
and at the level of the umbilicus was a round, smooth, 
nontender, non-adherent scar 3/8"in diameter (point of 
entrance of the bullet).  At the same level in the left 
lumbar region, two inches from the mid dorsal groove was a 
non-tender, non-adherent, and smooth scar that was 3/8" 
diameter (exit).  On palpation of the abdomen, there was no 
tenderness, no rigidity, and no abnormal masses.  The liver 
and spleen were not palpable.  The diagnosis was residuals of 
a gunshot wound:  post operative laparotomy scars, healed 
without functional disability.  

On VA examination in June 1952, the examiner noted a through 
and through scar from a gunshot wound in the left lumbar 
region of the abdomen.  Entrance was noted at the anterior 
aspect of the lumbar region, measuring 1/2 inch in diameter.  
It was noted to be non-adherent and non-painful.  Exit was 
noted to be at the same level as entrance, at the posterior 
aspect, measuring 1/2" x 1/4."  The scar was non adherent and 
not painful.  There was no muscular atrophy of the abdomen or 
back.  No impairment of the digestive system was noted.  
Muscle injury group "II and XIX" with manifestation was 
noted.  Hypoesthesia with a 1-inch margin was noted around 
the scar.  There was no tenderness and no palpable mass.  A 
41/4" x 3/4" inch surgical depressed scar was noted at the left 
para rectus incision of the abdomen.  It was noted to be 
adherent and non-painful.  There was moderate loss of muscle 
substance at the site of the scar.  Muscle injury to group 
XIX with manifestation was noted.  Hypoesthesia with a 1/2" 
margin around the scar was noted.  Gastrointestinal testing 
was negative.  The pertinent diagnoses were:

I.  Residual GSW, left lumbar region
1.  Cicatrices healed.  
2.  Involvement of muscle group XIX with 
manifestation
3.  Hypoesthesia
II.  Residual surgical intervention due to I 
abdomen
1.  Cicatric, healed.
2.  Involvement of muscle group XIX with 
manifestation
3.  Hypoesthesia

By letter dated in October 1955, the veteran's private 
physician stated that the veteran had been treated for the 
following:

1.  Pain over operative scar and bullet 
wound scar over the rectus abdominis 
muscle, left abdomen.
2.  Difficulty in moving bowels.
3.  Tightness in walking at left 
extremity.
4.  Above complaints aggravated by 
exposure to rain and cold weather.

On examination, there was tenderness over the scar area on 
deep palpation.  The examiner stated that the tenderness was 
probably due to post-operative adhesions.  Frequent tympanism 
and gaseous eructations were noted.  The diagnosis was post-
operative adhesions giving rise to abdominal pain.  

On VA examination of the muscles in June 2001, the veteran 
complained of moderate pain over the abdominal area off and 
on, and difficulty moving bowels.  The examiner noted a 
gunshot wound to the left side of the abdomen, with 
involvement of Muscle Group XIX.  Injury to the intestines 
with laparotomy was noted.  The examiner noted that abdominal 
muscle XIX does not move any joint.  

On examination, there was a 0.5" x 0.5" cm scar over the 
left lumbar area.  A 7-cm longer longitudinal laparotomy scar 
on the left side of the abdomen was noted.  There was no 
tenderness and no "severity."  There was severe depression 
of the scar.  There were no adhesions noted.  There was no 
tendon damage and no bone, joint, or nerve damage.  Muscle 
strength was good.  No muscle herniation was noted.  The 
diagnosis was gunshot wound, residual, Muscle Group XIX, 
status post laparotomy.  

On VA examination of the scars in June 2001, there was no 
tenderness or adherence.  The texture was noted to be coarse.  
There was no ulceration or breakdown of skin, no underlying 
tissue loss, and no inflammation, edema, or keloid formation.  
Severe depression was noted.  Hyperpigmentation was noted.  
Disfigurement was noted to be moderate.  

Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2003), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).

Under regulations, a "slight" muscle disability consists of a 
simple wound of muscle without debridement or infection.  In 
such cases, service medical records typically show a 
superficial wound, with brief treatment and a return to duty.  
The wound will have healed, with good functional results and 
none of the cardinal signs and symptoms listed in 38 C.F.R. § 
4.56(c) (2003).  Objective findings typically include a 
minimal scar; no evidence of a fascial defect, atrophy, or 
impaired tonus; and no impairment of functioning or metallic 
fragments retained in the muscle tissue.  38 C.F.R. § 
4.56(d)(1) (2003).

A "moderate" muscle disability consists of a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  In such cases, there 
will be a service department record or other evidence of in-
service treatment for the wound and a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, particularly a lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
typically include entrance and (if present) exit scars, small 
or linear, indicating a short track of the missile through 
muscle tissue; some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or a lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2) (2003).

A "moderately severe" disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury typically include a record of hospitalization for a 
prolonged period for treatment of a wound, a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3) (2003).

A severe muscle disability is a type of injury caused by a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  38 
C.F.R. § 4.56(d)(4).  History includes service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of wound, a record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability, as defined by 38 C.F.R. § 4.56(c), which 
are worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Id.  Objective findings include 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; and muscles swell and harden abnormally in 
contraction.  Id.

Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  38 C.F.R. § 4.56.  
If present, the following are also signs of severe muscle 
disability:  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.

The rating criteria under 38 C.F.R. § 4.55, is as follows:

(a)	A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same bodypart, 
unless the injuries affect entirely different functions.

(b)	For rating purposes, the skeletal muscles of the 
body are divided into 23 muscle groups in 5 anatomical 
regions: 6 muscle groups for the shoulder girdle and arm 
(diagnostic codes 5301 through 5306); 3 muscle groups for the 
forearm and hand (diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg (diagnostic codes 5310 
through 5312); 6 muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 5318); and 5 muscle 
groups for the torso and neck (diagnostic codes 5319 through 
5323).

(c)	There will be no rating assigned for muscle groups 
which act upon an ankylosed joint, with the following 
exceptions:

(1)	In the case of an ankylosed knee, if muscle group XIII 
is disabled, it will be rated, but at the next lower 
level than that which would otherwise be assigned.

(2)	In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the 
shoulder joint under diagnostic code 5200 will be 
elevated to the level for unfavorable ankylosis, if not 
already assigned, but the muscle groups themselves will 
not be rated.

(d)	The combined evaluation of muscle groups acting 
upon a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint, except in 
the case of muscle groups I and II acting upon the shoulder.

(e)	For compensable muscle group injuries which are in 
the same anatomical region but do not act on the same joint, 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.

(f)	For muscle group injuries in different anatomical 
regions, which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of § 4.25.

Diagnostic Code 5319 applies to residuals of injury to muscle 
group XIX - the muscles of the abdominal wall.  The function 
of these muscles is support and compression of the abdominal 
wall and lower thorax; flexion and lateral motions of the 
spine; and synergists in strong downward movements of the 
arm.  A zero percent disability rating is provided for a 
slight disability, a 10 percent disability rating for a 
moderate disability, a 30 percent disability rating for a 
moderately severe disability, and a 50 percent disability 
rating for a severe disability.

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (codified as amended at 38 C.F.R. § 3.159 (2001) 
(hereafter "VCAA").  The new law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(38 U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
record shows that the veteran was notified in the April 2002 
rating decision of the reasons and bases for the decision.  
He was further notified of this information in the January 
2003 statement of the case.  The Board concludes that the 
discussions in the rating decision and in the statement of 
the case, which were sent to the veteran, informed him of the 
information and evidence needed to substantiate the claim.  
In addition, by letter dated in May 2001, he was advised of 
the evidence he needed to submit to substantiate his claim, 
VA's duty to notify him about his claim, VA's duty to assist 
in obtaining evidence for his claim, what the evidence must 
show to substantiate his claim, what information or evidence 
was needed from him, what he could do to help with his claim, 
and what VA had done to help with his claim.  By letter dated 
in September 2003, he was advised of the procedures by which 
to submit additional evidence.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, (38 
U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 (2001)).  A VA 
examination was conducted.  The veteran has not identified 
any available unobtained evidence that might aid his claim.  
The Board notes that the veteran was afforded an opportunity 
to present evidence and argument in support of his claim.  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  

Analysis

The veteran's residuals of a gunshot wound involving Muscle 
Group XIX, with scars and damage to the abdominal wall, are 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.73, Diagnostic Code 5319.  The veteran has been assigned 
a 10 percent rating under this code for over 20 years.  Thus, 
this 10 percent rating may not be reduced because it is 
protected under 38 C.F.R. § 3.951(b).  The Board has 
considered all relevant Diagnostic Codes in the VA's Schedule 
for Rating Disabilities.  In order to warrant a higher 
evaluation under this Diagnostic Code, the evidence must show 
that the muscle injury is moderately severe.  

The Board finds that a higher evaluation for GSW injury of 
Muscle Group XIX, with scars and laparotomy is not warranted.  
The veteran is competent to report that residuals of a 
gunshot wound are worse.  The Board, however, has accorded 
more probative value to the observations of skilled medical 
professionals, none of whom have documented moderately severe 
residuals.  There is no evidence of moderate loss of deep 
muscle substance or moderate loss of normal firm resistance 
of muscles, or evidence of moderately severe loss of the 
muscle group involved.  The June 2001 VA examiner 
specifically stated that muscle strength was good.  The 
examiner noted that abdominal muscle XIX does not move any 
joint.  The Board notes that this recent evidence is 
consistent with the historical record, including the 1949 and 
1952 VA examinations, which reflect that the scars were well 
healed, that there was no muscular atrophy, and no functional 
disability.  Cumulatively, the evidence establishes a through 
and through wound to Group XIX.  The cardinal signs of muscle 
disability, however, including loss of power, weakness, 
fatigue, fatigue pain, impairment of coordination and 
uncertainty of movement have not been demonstrated since 
service separation.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (the Court), in Esteban v. Brown, 6 Vet. App. 259 
(1994), stated that separate manifestations of the same 
disability may be rated individually if none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping the symptomatology of the other conditions.

In this case, the veteran is rated, under Diagnostic Code 
5319.  Although residual scarring is not specifically set 
forth under that code, it is in fact contemplated under that 
code as consideration to 38 C.F.R. § 4.56 must be considered 
in rating muscle injuries.  Even if, however, the Board 
considers a separate rating for scarring, the competent 
evidence does not show that the residual scarring is poorly 
nourished with repeated ulceration, tender and painful on 
objective demonstration, or productive of limitation of 
function of the part affected, or that a scar meets the 
criteria for an evaluation under Diagnostic Code 7802, which 
requires an area of 144 square inches to warrant an 
evaluation.  The evidence shows that the scars are stable and 
thus an evaluation under Diagnostic Code 7803 is not in 
order.  Therefore, a separate compensable rating on that 
basis is not warranted. 

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

Accordingly, the Board concludes that the schedular criteria 
for a rating in excess of 10 percent for residuals of a 
gunshot wound to the abdomen have not been met.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the claim of 
entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound of the perforating the abdomen 
and left lumbar region with laparotomy, involving Muscle 
Group XIX, must be denied.  


ORDER

An increased evaluation for a gunshot wound perforating the 
abdomen and left lumbar region with laparotomy, rated as 
injury to MG XIX, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



